Citation Nr: 0125404	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  97-24 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for skin disease due to 
exposure to Agent Orange (AO).

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied the benefits sought on 
appeal.   


REMAND

Effective November 20, 2000, a new law was promulgated.  The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), expanded the law relating to 
the duty to assist, and the need for notice to the veteran 
concerning searching for and obtaining records, 
substantiating claims, and completing an application for 
compensation benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2001)].  
This law and regulations apply to all claims pending on the 
date of enactment.  

The most recent supplemental statement of the case, in June 
1999, indicated that the claims for service connection for 
the bilateral hearing loss, skin disability and low back 
disability were all not well grounded.  See Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 524 U.S. 940 
(1998).  Thus, a remand is required in this case for 
compliance with the notice and duty to assist provisions 
contained in VCAA and related regulations. 

VCAA provides that in the case of a claim for disability 
compensation, the assistance provided the veteran shall 
include providing a medical examination or obtaining a 
medical opinion when such opinion is necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d)(1) (West 
Supp. 2001).  That section further provides that VA shall 
treat an examination or opinion as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the veteran) contains competent 
evidence that the veteran has a current disability, and 
indicates that the disability may be associated with the 
veteran's active duty service, but does not contain 
sufficient medical evidence to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2)(A),(B),(C)).  As discussed in 
sections below, to assist in the proper adjudication of the 
issues of entitlement to service connection for the claimed 
disorders under consideration here, the veteran requires 
pertinent VA examinations to determine whether there is a 
medical relationship between service and any present 
bilateral hearing loss, skin disease claimed as due to 
exposure to Agent Orange (AO), or low back disability.

Where the evidence does not adequately evaluate the current 
state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (192) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  
Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991). 

Bilateral Hearing Loss

If there is insufficient evidence to establish that a claimed 
hearing loss was present during service, the evidence must 
establish a nexus between any such current disability and 
inservice exposure to loud noise.  See Godfrey v. Derwinski, 
2 Vet. App. 352 (1992).  Moreover, with certain enumerated 
disorders such as sensorineural hearing loss, service 
incurrence may be presumed if the disease is manifested to a 
degree of 10 percent or more within one year after the date 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2001).

The Board notes that the evidence contained in the claims 
file shows that during service the veteran had a principal 
duty of cannoneer in an artillery unit.  Service medical 
records include reports of pre-induction and separation 
examinations in May 1968 and April 1970, respectively.  These 
reports indicate a deterioration in the veteran's hearing 
acuity during that period.  During the April 1970 separation 
examination, the examiner found abnormal findings regarding 
the drums and the ears in general, and noted a loss of 
hearing.  

In order for the veteran to satisfy the requirements of 
38 C.F.R. § 3.385 (2001), impaired hearing is considered a 
disability "when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater" or "when the auditory thresholds for at least 
three of the frequencies . . . are 26 decibels or greater . . 
. ."  See also Hensley v. Brown, 5 Vet. App. 155, 159 (1993) 
("[§ 3.385] operates to establish when a measured hearing 
loss is . . . a 'disability' for which compensation may be 
paid, provided that the requirements for service connection 
are otherwise met . . . .").  A review of service medical 
records shows that the veteran did not meet the threshold 
criteria under 38 C.F.R. § 3.385.  A review of the post-
service evidence discloses that there is one audiology 
examination report, of February 1996; which contains pure 
tone thresholds that do not meet the requirements of 38 
C.F.R. § 3.385 for disability due to impaired hearing loss.  

Nevertheless, it is unclear as to whether the veteran 
satisfies the requirements of 38 C.F.R. § 3.385 for 
disability due to impaired hearing loss.  A June 1996 VA 
clinical note contains an assessment of hearing loss with 
abnormal brain response.  A more recent private statement of 
April 1998 noted that a complete audiogram demonstrated high 
frequency hearing loss in the 4000 Hz level, indicative of 
noise induced loss.  At that time the examiner opined that 
the veteran had evidence of permanent partial hearing loss 
(associated with tinnitus) secondary to noise exposure 
sustained during military service.  Although this statement 
indicates an etiological relationship with service, there is 
no indication that it is based on more than a history recited 
by the veteran.  The Board notes in this regard that evidence 
which is simply a history recorded by a medical examiner, 
unenhanced by any additional comment by that examiner, does 
not constitute competent medical evidence of the required 
nexus.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

Moreover, although that April 1998 statement noted that the 
hearing loss associated with tinnitus had resulted in 
permanent partial disability of 25 percent, it does not 
record any pure tone thresholds from the noted audiogram 
necessary to determine whether the veteran meets the 
requisite legal criteria under 38 C.F.R. § 3.385 for a 
disability due to impaired hearing loss. 

The Board notes that the veteran has not been afforded any 
recent VA examination to clarify any conflicts as to whether 
the veteran meets the requisite criteria under 38 C.F.R. § 
3.385, and to obtain an opinion as to the etiology or origin 
of any hearing loss found.  

Skin Disease Due to Exposure to Agent Orange

The veteran is claiming a skin disease, including rash or 
boils, as due to exposure to Agent Orange.  Applicable 
criteria provide that a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed 
during such service to an herbicide agent, if the veteran has 
a listed disease associated with exposure to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307 (2001).  The presumption requires 
exposure to an herbicide agent and manifestation of the 
disease to a degree of 10 percent or more within the time 
period specified for each disease.  38 C.F.R. § 
3.307(a)(6)(ii).  Diseases associated with exposure to 
herbicide agents, listed in 38 C.F.R. § 3.309 (2001), will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984), does not preclude establishment of service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, while the 
record shows service in Vietnam but does not show that the 
veteran has been diagnosed with any of the cited disorders 
listed under 38 C.F.R. § 3.307(d), he may nevertheless 
establish service connection with proof of actual direct 
causation. 

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d) 
(2001).

The Board notes that while the record reflects that the 
veteran served in Vietnam, the veteran is not currently 
diagnosed as having any of the diseases associated with 
herbicide exposure for purposes of presuming incurrence of 
the disease in service. See 38 C.F.R. § 3.309(e).  Further, 
the recent record shows relevant findings including sebaceous 
cyst, pustules and perifolliculitis pustules, ruptured 
folliculitis and skin nodules.  However, these current 
medical findings were first shown in the 1990's, many years 
after the veteran's separation from service.  There are no 
medical opinions or other competent evidence to relate any 
current skin disorder to service as due to exposure to agent 
orange.

Although there is no competent medical evidence to relate a 
skin disability to service, the Board notes that the veteran 
has not been afforded any recent VA examination to clarify 
whether any current skin disability manifested by sebaceous 
cyst, pustules and perifolliculitis pustules, ruptured 
folliculitis and skin nodules, is related to service as due 
to exposure to Agent Orange. 

Low Back Disability

Regarding the veteran's claimed low back disability, he 
claims and has given credible testimony that he injured his 
back during service in Vietnam by way of repeated lifting of 
heavy shells in his confirmed specialty of cannoneer in an 
artillery unit.  There are, however, no service medical 
records containing evidence of injury or disability during 
service.  

Nor is there any post-service competent evidence of any low 
back disability prior to February 1996, when an examiner in a 
VA examination diagnosed lumbosacral strain and scoliosis of 
the lumbar spine on standing.  No opinion was given at that 
time regarding the etiology of the back disorder or its 
relationship to service.  

There is a March 1998 private statement in which the examiner 
opined that based on examination, history (as reported by the 
veteran), and X-rays, that the veteran sustained an injury to 
the L5-S1 disc in Vietnam in 1969; and that this had resulted 
in degenerative disc [disease] with chronic low back pain.  
Although this statement indicates an etiological relationship 
with service, there is no indication that it is based on more 
than a history recited by the veteran.  The Board notes in 
this regard that evidence which is simply a history recorded 
by a medical examiner, unenhanced by any additional comment 
by that examiner, does not constitute competent medical 
evidence of the required nexus.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995). 

The Board notes, however, that no VA examiner has been 
requested to provide an opinion as to whether there is a 
nexus between any current low back disability and service.

Conclusion

Regarding VA's duty to assist the veteran, VCAA in part 
provides that in the case of a claim for disability 
compensation, the assistance provided the veteran shall 
include providing a medical examination or obtaining a 
medical opinion when such opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d)(1)).  That 
section further provides that VA shall treat an examination 
or opinion as being necessary to make a decision on the claim 
if the evidence of record, taking into consideration all 
information and lay or medical evidence (including statements 
of the veteran) contains competent evidence that the veteran 
has a current disability or persistent or recurrent symptoms 
of disability, and indicates that the disability or symptoms 
may be associated with the veteran's active duty service, but 
does not contain sufficient medical evidence to make a 
decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2)(A),(B),(C)).

In sum, there is no opinion or other competent medical 
evidence to relate a present bilateral hearing loss, skin 
disability, or low back disability to service.  There is also 
no definitive evidence showing that the veteran meets the 
regulatory requirements under 38 C.F.R. § 3.385 of a hearing 
loss, although there is private medical evidence indicating 
that he may.  However, no VA examiner has been requested to 
provide an opinion as to whether there is a nexus between any 
currently claimed disability and service.  And there are 
indications that these claimed symptomatologies may be 
related to service.  

Therefore, under VCAA, VA has an obligation to further assist 
the veteran in this case by providing the veteran thorough 
and contemporaneous medical examinations of these claimed 
disorders.  The examinations must take into account the 
records of prior medical treatment, so that the evaluations 
of the claimed disabilities will be fully informed.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  To that end, any 
additional treatment records should be obtained, and an 
appropriate VA examination should be scheduled to determine 
the nature and etiology of any claimed bilateral hearing 
loss, skin disease, and low back disability.  

Where, as here, "medical history indicates that [a skin] 
condition undergoes periods of remission and recurrence, VA 
is required to provide a medical examination of the claimed 
skin disease during the period of recurrence . . . ." Voerth 
v. West, 13 Vet. App. 117, 122 (1999); see also Ardison v. 
Brown, 6 Vet. App. 405 (1994).    

Accordingly, the case is hereby REMANDED to the regional 
office for the following actions:

1.  The RO should provide the veteran 
with an explanation concerning the 
evidence necessary to substantiate his 
claims for service connection for the 
three claimed disabilities on appeal 
here.  The regional office should also 
furnish the veteran with release forms 
and request that he provide the dates of 
treatment, and names and addresses of any 
physicians or medical facilities which 
treated him since discharge from service 
for the claimed disabilities.  The RO 
should then obtain copies of pertinent 
treatment from the named physicians or 
medical facilities.  In any event, the RO 
should obtain copies of all clinical 
records pertaining to treatment of the 
veteran at any VA medical facility. 

2.  Thereafter, the RO should make 
arrangements for appropriate examinations 
to determine the nature, extent  and 
etiology of the veteran's claimed 
bilateral hearing loss, skin disease due 
to exposure to Agent Orange, and low back 
disability.  The examiners should 
generally express opinions concerning 
whether there is any etiological 
relationship between the veteran's 
military service and any present 
bilateral hearing loss, skin disease due 
to exposure to Agent Orange, or low back 
disability.  With all examinations, all 
indicated special studies deemed 
necessary should be accomplished.  Any 
and all opinions expressed must be 
accompanied by a complete rationale.  The 
claims folder must be made available to 
the examiner prior to the examination so 
that the veteran's entire medical history 
can be taken into consideration, and the 
examiner is asked to indicate in the 
examination report that the claims file 
has been reviewed.

On examination of the veteran's claimed 
bilateral hearing loss, all necessary 
tests and studies, including pure tone 
threshold and Maryland CNC audiological 
tests, should be performed.  The examiner 
should express an opinion concerning 
whether any present hearing loss is 
etiologically related to service, 
including as a result of nerve damage 
resulting from exposure to acoustic 
trauma due to exposure to artillery 
during his period of active service.

On examination of the veteran's claimed 
skin disease due to exposure to Agent 
Orange, the examiner should ascertain the 
veteran's current skin condition(s) and 
the nature and etiology of any present 
skin conditions.  The examination must be 
provided at a time when the claimed skin 
condition is active.  The examiner should 
express opinions concerning whether there 
is any etiological relationship between 
any present skin disability and his 
presumed exposure to herbicides.  

On examination of the veteran's claimed 
low back disability, the examiner should 
be requested to provide an opinion 
concerning the nature, extent, origin, 
and etiology of any current low back 
disability.  Specifically, the examiner 
should express an opinion concerning 
whether there is any etiological 
relationship between any present low back 
disability and his military service, 
including any incident occurring during 
service.  The examiner should express an 
opinion concerning the probability of 
whether the veteran's specialty of 
cannoneer, with putative repetitive 
lifting of artillery shells, has any 
etiological relationship to any present 
low back disability.  

3.  When the above action has been 
completed, the regional office should 
again review the questions of entitlement 
to service connection on appeal, 
consistent with all laws, regulations, 
and U.S. Court of Appeal for Veterans 
Claims decisions.

If the denial of the veteran's claims is continued, a 
supplemental statement of the case should be furnished.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this REMAND is to obtain clarifying 
data, and to provide due process.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
determination warranted in this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




